Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 04/26/2022. As directed, claims 1-2, and 4-6 were amended. Claim 3 was cancelled. Accordingly, claims 1-2 and 4-6 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 14, it appears Applicant intended “prevent partial or complete recording the information of event data” to read --prevent partial or complete recording of the information of event data--
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al. (US PGPub. No. 2010/0324777). 
Regarding claim 1, Tominaga discloses a set of control units (50a to 50d) [11A-11C] that are mounted on a vehicle and connected in a mutually communicable manner (Figure 2), each of the control units (50a to 50d) configured to: set a processing mode of a control unit (50), wherein the processing mode includes a market mode that is set after the vehicle is manufactured and delivered to the market [Tominaga’s “self-diagnosis function”], and at least one additional mode that is set during repair and maintenance of the vehicle [Tominaga’s “abnormality checking mode” as set “by a service person”] (¶0063-0068); detect a specific event (¶0010); record event data in a storage section (57) when the event is detected (¶0010), wherein the storage section (57) includes a non-volatile memory; transmit a recording request of information of the specific event if the processing mode is set to market mode and depending on the specific event, or record event data in the storage section (57) if the processing mode is set to market mode (¶0010) or prevent partial or complete recording of event data in the storage section (57) if the processing mode is not set to market mode (¶0038, ¶0040-0041, ¶0063-0068), or both. 
Regarding claim 2, Tominaga discloses the set of control units (50a to 50d) according to claim 1, each of the control units (50a to 50d) further configured to: detect information of a specified event related to a host control unit (50a) (¶0010), wherein depending on the event data, the host control unit (50a) transmits the recording request of the information of the detected event to other control units (50b to 50d) in accordance with the processing mode (¶0038, ¶0040-0041, ¶0063-0068, ¶0071). 
Regarding claim 4, Tominaga discloses the set of control units according to claim 2, further configured to: acquire the recording request of the information of the event from the host control unit (50a) that has detected the information of the specified event (¶0071), and in the case of recording the information of the event data, record the information of the event, for which recording request is acquired, in accordance with the set processing mode (¶0010, ¶0038, ¶0040-0041, ¶0063-0068). 
Regarding claim 5, Tominaga discloses the set of control units according to claim 4, wherein the control unit (50) does not record the information of at least one of the events, for which the recording requests are acquired, in the case where the processing mode is not set to market mode (¶0063-0068), and the control unit (50) records the information of the event, for which the recording request is acquired, in accordance with the set processing mode in the case where the processing mode is set to market mode (¶0010). 
Regarding claim 6, Tominaga discloses a control system (40) for a vehicle including plural control units (50a to 50d) [11A-11C] that are connected in a mutually communicable manner (Figure 2), configured to: set a processing mode of a control unit (50), wherein the processing mode includes a market mode that is set after the vehicle is manufactured and delivered to the market [Tominaga’s “self-diagnosis function”], and at least one additional mode that is set during repair and maintenance of the vehicle [Tominaga’s “abnormality checking mode” as set “by a service person”] (¶0063-0068); detect a specific event (¶0010); record event data in a storage section (57) when the event is detected (¶0010), wherein the storage section (57) includes a non-volatile memory; transmit a recording request of information of the specific event if the processing mode is set to market mode and depending on the specific event, or record event data in the storage section (57) if the processing mode is set to market mode (¶0010) or prevent partial or complete recording the information of event data in the storage section (57) if the processing mode is not set to market mode (¶0038, ¶0040-0041, ¶0063-0068), or both. 
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Applicant argues in Remarks, page 6, that:
“Tominaga does not teach a control unit configured to “set a processing mode of the control unit (50), wherein the processing mode includes a market mode that is set after the vehicle is manufactured and delivered to the market, and at least one additional that is set during repair and maintenance of the vehicle,” as recited in amended claim 1.”

Examiner respectfully disagrees with Applicant’s reading of Tominaga, and instead maintains that Tominaga does, in fact, teach a control unit configured to set a processing mode of the control unit (50), wherein the processing mode includes a market mode [Tominaga’s “self-diagnosis function”] that is set after the vehicle is manufactured and delivered to the market, and at least one additional [Tominaga’s “abnormality checking mode” as set “by a service person”] that is set during repair and maintenance of the vehicle (Tominaga ¶0002-0003, ¶0038, ¶0040-0041, ¶0063-0068). In other words, Examiner maintains that Tominaga does teach a control unit configured to operate in at least two distinct processing modes consistent with Applicant’s claimed modes. 
Applicant goes on to argue in Remarks, page 6, that:
“Tominaga does not teach ‘transmit[ting] a recording request of information of the specific event if the processing mode is set to market mode and depending on the specific event’”

Examiner respectfully disagrees with Applicant’s assertion that the claim language requires this specific limitation. Examiner instead asserts that Applicant’s amended claim language requires either (A) “[transmitting] a recording request of information of the specific event if the processing mode is set to market mode and depending on the specific event”, or (B) “[recording] event data in the storage section (57) if the processing mode is set to market mode or prevent partial or complete recording of event data in the storage section (57) if the processing mode is not set to market mode”, or possibly both (A) and (B). In other words, Applicant’s claim language merely requires either (A) or (B), or possibly (A) and (B), but not necessarily both (A) and (B). Therefore Examiner maintains that Tominaga does, in fact, teach (B) “[recording] event data in the storage section (57) if the processing mode is set to market mode or prevent partial or complete recording of event data in the storage section (57) if the processing mode is not set to market mode” (Tominaga ¶0002-0003, ¶0038, ¶0040-0041, ¶0063-0068). 
Finally, Applicant argues in Remarks, page 8, that:
“Tominaga does not disclose that the prevention of transmission of abnormality information is further dependent on the type of abnormality detected.”

Examiner respectfully disagrees with Applicant’s assertion that the claim language requires this specific limitation. Examiner instead asserts that Applicant’s amended claim language merely requires (B) “[recording] event data in the storage section (57) if the processing mode is set to market mode or prevent partial or complete recording of event data in the storage section (57) if the processing mode is not set to market mode”, with no associated dependence on the type of abnormality detected, as asserted by Applicant. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669